Landis, J.
In accordance with stipulation of counsel that the items of merchandise marked “T” covered by the foregoing protests consist of cups.and saucers similar in all material respects to those the subject of W. Kay Company, Inc. v. United States (53 Cust. Ct. 130, C.D. 2484), and that the items of merchandise marked “D” covered by the foregoing protests consist of cups and saucers similar in all mate*889rial respects to those the-subject of United States v. The Baltimore & Ohio R.R. Co. a/c United China & Glass Company (47 CCPA 1, C.A.D. 719), the claim of the plaintiffs was sustained.